Case 2:20-cv-03688-ODW-KES Document 15 Filed 06/29/20 Page 1 of 1 Page ID #:63



  1
  2
  3                                                                 JS-6
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    ROBERT DAMON EPPS,                       Case No. 2:20-cv-03688-ODW (KES)
 12          Plaintiff,
 13    v.                                                 JUDGMENT
 14    DR. ABDEL,
 15          Defendant.
 16
 17
 18         Pursuant to the Court’s Order Accepting the Report and Recommendation of
 19   United States Magistrate Judge,
 20         IT IS ADJUDGED that the First Amended Complaint is dismissed with
 21   prejudice.
 22
 23   DATED: June 29, 2020              ____________________________________
 24                                          OTIS D. WRIGHT, II
                                             UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28
